Citation Nr: 0529098	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-05 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for headaches, also 
claimed as secondary to Guillain-Barré syndrome as a result 
of a swine flu vaccination.

2.  Entitlement to service connection for a neck disability, 
also claimed as secondary to Guillain-Barré syndrome as a 
result of a swine flu vaccination.

3.  Entitlement to service connection for a back disability, 
also claimed as secondary to Guillain-Barré syndrome as a 
result of a swine flu vaccination.

4.  Entitlement to service connection for sinusitis, also 
claimed as secondary to Guillain-Barré syndrome as a result 
of a swine flu vaccination.

5.  Entitlement to service connection for a left -foot 
disability.

REPRESENTATION

The veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980.  In September 2001, the Department of Veterans 
Affairs (VA) ruled that his period of service from January 
15, 1976, to January 14, 1979, is considered honorable, 
whereas the subsequent period from January 15, 1979, to 
October 10, 1980, is considered dishonorable for VA purposes.  
He did not appeal that decision.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 2001 decision of the VA Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the veteran's claims for service connection for headaches, 
sinusitis, neck, back, and left foot disabilities.  He filed 
a timely appeal.  In July 2003, the Board remanded the case 
to the RO because he had indicated that he wanted a hearing 
at the RO before a Veterans Law Judge (VLJ) of the Board.  
A hearing was scheduled; but, in November 2003, he indicated 
he could not attend due to his medical condition and asked 
the appeal to continue without a hearing.  38 C.F.R. 
§ 20.704(e) (West 2002).  In July 2003, for good cause shown, 
the Board advanced his case on the docket.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

In January 2005, the Board again remanded the claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development and consideration of the 
evidence.  In June 2005, the AMC issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
claims.  The AMC has since returned the case to the Board for 
further appellate review.




FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have chronic sinusitis, neck, back, and left foot 
disabilities or headaches resulting from organic pathology - 
including as a result of Guillain-Barré syndrome.


CONCLUSION OF LAW

The veteran does not currently have headaches resulting from 
organic pathology, chronic sinusitis, neck, back, and left 
foot disabilities that are a residual of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  In this case, 
VCAA notice was provided to the veteran in May 2001, December 
2003, and most recently in February 2005.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  With regard to the 
veteran's claims for service connection for headaches, 
sinusitis, neck and back disabilities, VCAA notice was 
provided in May 2001 - so before the RO's initial decision 
concerning these claims in September 2001.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini 
II.  

With regard to the veteran's claim for service connection for 
a left foot disability, VCAA notice was not provided until 
December 2003 - after the RO's initial adjudication of this 
claim in September 2001.  So this did not comply with the 
requirement that notice precede the initial RO adjudication.  
See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

The December 2003 VCAA notice provided the veteran with ample 
opportunity to respond by identifying and/or submitting 
additional supporting evidence before the AMC issued the June 
2005 SSOC, wherein the AMC readjudicated his claims based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
SOC, and prior SSOC.  For example, in November 2001, he 
indicated that he was treated at a VA facility in 
Fayetteville, North Carolina (see VA Form 21-4138), and these 
records were obtained.  In May 2002, he provided a copy of a 
case filed in the United States Court of Appeals for the 
District of Columbia Circuit relating to the Swine Flu Act.  
He has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained for these 
claims.  So under these circumstances, the Board finds he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim[s] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of [his] claim[s] 
by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the May 2001, December 2003, and February 2005 VCAA 
letters provided the veteran with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The February 2005 VCAA letter also 
specifically requested that he submit any evidence in his 
possession pertaining to his claims.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and 
Pelegrini II.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  Relevant private treatment records 
were also submitted by Dr. Gerhard.  In addition, VA 
examinations were scheduled in February 2005.  And although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran claims that his neck and back disabilities, 
headaches, and sinusitis are a result of Guillain-Barré 
syndrome, which he believes was caused by a swine flu vaccine 
he received during service.  His SMRs confirm he received a 
flu vaccine in the early part of 1976.  But as discussed in 
the Board's January 2005 remand, there are several problems 
with his argument.  First, there is no medical evidence 
suggesting he has Guillain-Barré syndrome or any other 
nervous disorder caused by the flu vaccine.  Second, there is 
no indication he had any sort of reaction to the vaccine.  
Indeed, contrary to his statements, two weeks later he was 
well enough to play football and was hospitalized only after 
he injured his elbow during the game.  So obviously there is 
no basis for this argument.  Nonetheless, the Board will 
consider whether he might be entitled to service connection 
based on direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In the January 2005 remand, the Board directed the RO to 
schedule VA examinations for the veteran to determine whether 
he currently has the disabilities at issue; and, if so, 
whether it is at least as likely as not (i.e.,  50 percent 
probability or greater) these disabilities are related to his 
military service.  VA examinations were scheduled in February 
2005 to determine this.

The report of the February 2005 VA examination for the 
veteran's neck and back indicates a history of neck and back 
pain following a motorcycle accident during service in 1978 
and a more recent motor vehicle accident (MVA) in 1996.  


Upon objective physical examination, however, his spine was 
normal with no significant functional, neurological or 
radiological impairment.  X-rays of the spine were also 
normal.  The doctor opined:  

In my medical opinion there is no objective 
evidence of significant pathology of the spine 
(neck and lower back) and it is "not at least as 
likely as not" caused or aggravated by his 
service or secondary to Guillain-Barre syndrome 
as claimed.

Likewise, the reports of the VA examinations for the 
veteran's left foot and sinuses indicate he does not have a 
left foot disability or chronic sinusitis.  On objective 
physical examination, the doctor found no significant 
pathology.  X-rays of his left foot and sinuses were also 
normal.

With regard to the veteran's reports of headaches, the 
February 2005 VA examiner noted there was no established 
pattern of migraine headaches, and no objective evidence of 
organic pathology.  The VA examiner suggested the headaches, 
instead, might be associated with mental health problems such 
as anxiety.

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran's representative argues that VA is not bound to 
accept any opinion (from a VA examiner, private physician, or 
other source) concerning the merits of a claim.  See the 
representative's October 2005 brief, citing Hayes v. Brown, 5 
Vet. App. 60 (1993).  But without competent medical evidence 
confirming the veteran currently has the disabilities at 
issue and linking them to his military service, he has no 
valid claim.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See, too, 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claims for service connection for 
headaches, sinusitis, neck, back, and left foot disabilities 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for headaches, sinusitis, 
neck, back, and left foot disabilities are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


